Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,125,300. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of the ‘300 patent are substantially similar to claims 1-20 of the present application.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the rope" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the first and second portions of the rope as detailed in lines 13-14 of claim 8 are the same or different than the one or more portions of the rope detailed in lines 7 and 14. Further, claim 8 lacks antecedent basis with respect to “the first and second portions of the rope” as detailed in lines 13-14.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to how only one portion of the rope is forced together with itself in that only one portion of rope is required by the claim. Further, it is recommended that applicant change “the one or portions” to - -the one or more portions- -.

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 5,729,872 to Ginocchio.
	Referring to claim 1, Ginocchio discloses a tie for securing a line comprising, a first arm member – at 16, a second arm member – at 14, pivotally connected to the first arm member – see at 18,20,26, the first and second arm members movable together adapted to clamp onto a line – at 12, positioned around a tie site – see looped end of 12 in figure 3b, the line having first and second portions located between the first and second arm members – see figure 3b, and a resilient lever member – at 54, attached to the first arm member – see figures 1-3b and column 2 lines 21-37, the lever member engageable with the second arm member – at 14, 34-38, to releasably hold the first and second arm members in a closed clamped position around the first and second portions of the line – see figures 2 and 3b, preventing movement of the line through the first and second arm members – see figure 3b.
Referring to claim 2, Ginocchio further discloses the relative positions of the first and second arm members – at 14,16, are adjustably held by the lever member – at 54, to selectably adjust the closed position – see figures 1-3b.
Referring to claim 3, Ginocchio further discloses the first and second arm members have oppositely facing inner portions – see at 28,30 and 40,42, each inner portion having a gripping surface – inner edge surface, to secure the first and second portions of the line – at 12, when the first and second arm members are clamped on the one or more portions of the line – see figure 3b, where the line is gripped tightly between the first and second arm members to prevent line slippage – see at 14,16 in figure 3b. when the first and second arm members are clamped on the one or more portions of the line thereby preventing line slippage.
Referring to claim 4, Ginocchio further discloses a pair guide members attached to the second arm member – see at the connection of item 34 to items 30,32 on each side of 34 as seen in figure 1, adapted to facilitate movement of the first and second arm members – see figures 1-3b where the guide members are at least capable of being grasped by a user to move the arm members from the position of figure 1 to the position of figure 2.
Referring to claim 5, Ginocchio further discloses a guard member – at 56,57, attached to the first member – at 16 – see figures 1-2, the guard member located above the lever member – at 54, to limit upward movement of the lever member – see figures 1-2. 
Referring to claim 6, Ginocchio further discloses outwardly extending flanges attached to the first arm member – see at 37,38 in figure 1, the flanges having a ribbed outer edge – see at 37,38 in figure 1.
Referring to claim 7, Ginocchio further discloses the first and second arm members – at 14,16, each have an inner portion – see figures 1-2, the inner portion having a raised inwardly extending gripping texture adapted to tightly grip the one or more portions of the rope – see at 28,30 and 40,42 having portions extending inwardly and being raised with respect to other portions of the arms as seen in figures 1-2 and tightly gripping the line as seen in figure 3b.
Referring to claim 8, Ginocchio discloses a rope tie for securing a cable comprising, a first arm member – at 16, the first arm member having a first inner gripping surface – see at 40,42 in figures 1-2, a second arm member – at 14, pivotally connected to the first arm member – see at 18,20,26, the second arm member having a second inner gripping surface – see at 28,30 in figures 1-2, the first and second arm members movable together adapted to clamp/apply pressure on one or more portions of a cable – at 12, positioned around a tie site – see looped end of 12 in figure 3b, the cable having one or more portions located between the first and second arm members and in engagement with the first inner gripping surface and the second inner gripping surface – see figures 1-3b, and a lever member – at 54, attached to the first arm member – see figures 1-3b and column 2 lines 21-37, the lever member having a resilient end member – at 54,56, engageable with the second arm member – at 14, 34-38, to releasably hold the first and second arm members in a closed clamped position around the one or more portions of the cable – see figures 2 and 3b, preventing movement of the line through the first and second arm members – see figure 3b, whereby the first and second arm members – at 14,16, apply a selected pressure on the first and second portions of the cable – see figures 1-3b, preventing movement of the one or more portions of the cable through the first arm member and the second arm member – see figure 3b.
Referring to claim 9, Ginocchio further discloses the relative positions of the first and second arm members – at 14,16, are adjustably held by the lever member – at 54, to prevent movement of the one or more portions of the cable through the first and second arm members – see figure 3b where the device of Ginocchio is at least capable of performing these functional/intended use limitations of the apparatus claim in that the force/pressure of the arms on the cable is variable and can be made so that the movement of the cable is prevented.
Referring to claim 10, Ginocchio further discloses the first and second arm members – at 14,16, forces the one or more portions of the cable – at 12, together to create the selected resistance/pressure – see orientation in figure 3b.
Referring to claim 11, Ginocchio further discloses the first and second arm members – at 14,16, apply equal pressure on the one or more portions of the cable – see figure 3b where the device of Ginocchio is at least capable of performing these functional/intended use limitations in the apparatus claim in that the arm members can be moved into varying positions that can vary the pressure on the cable so as to make equal pressure.
Referring to claim 12, Ginocchio further discloses the first and second gripping surfaces  have complementary oppositely facing inner surfaces – see at 28,30 and 40,42, the inner surfaces each having a surface area to apply equal pressure on the one or more portions of the rope located between the first and second arm members – see figure 3b where the device of Ginocchio is at least capable of performing these functional/intended use limitations in the apparatus claim in that the arm members can be moved into varying positions that can vary the pressure on the cable so as to make equal pressure.
Referring to claim 13, Ginocchio further discloses the first and second inner gripping surfaces each having a grip material to enhance gripping action of the first and second arm members – see material forming inner gripping surfaces – at 28,30 and 40,42 in figures 1-2, when the first and second arm members – at 14,16, are clamped on the one or more portions of the cable thereby preventing cable slippage – see figures 1-3b.
Referring to claim 14, Ginocchio further discloses guide members attached to the second arm member – see at the connection of item 34 to items 30,32 on each side of 34 as seen in figure 1, adapted to facilitate movement of the first and second arm members – see figures 1-3b where the guide members are at least capable of being grasped by a user to move the arm members from the position of figure 1 to the position of figure 2.
Referring to claim 15, Ginocchio discloses a rope tie for securing a cable comprising, a first arm member – at 16, the first arm member having a first inner gripping surface – see at 40,42 in figures 1-2, a second arm member – at 14, pivotally connected to the first arm member – see at 18,20,26, the second arm member having a second inner gripping surface – see at 28,30 in figures 1-2, the first and second arm members movable together adapted to clamp/apply pressure on one or more portions of a cable – at 12, positioned around a tie site – see looped end of 12 in figure 3b, the cable having one or more portions located between the first and second arm members and in engagement with the first inner gripping surface and the second inner gripping surface – see figures 1-3b, and a lever member – at 54, attached to the first arm member – see figures 1-3b and column 2 lines 21-37, the lever member engageable with the second arm member – at 14, 34-38, to releasably hold the first and second arm members in a closed clamped position around the one or more portions of the cable – see figures 2 and 3b, preventing movement of the line through the first and second arm members – see figure 3b, whereby the first and second arm members – at 14,16, apply a selected pressure on the first and second portions of the cable – see figures 1-3b, preventing movement of the one or more portions of the cable through the first arm member and the second arm member – see figure 3b. Ginocchio further discloses the first and second inner gripping surfaces each having a grip material to enhance gripping action of the first and second arm members – see material forming inner gripping surfaces – at 28,30 and 40,42 in figures 1-2, when the first and second arm members – at 14,16, are clamped on the one or more portions of the cable thereby preventing cable slippage – see figures 1-3b. Ginocchio further discloses the grip material of each of the first and second inner gripping surfaces having a raised inwardly extending gripping texture adapted to tightly grip the one or more portions of the rope – see at 28,30 and 40,42 having portions extending inwardly and being raised with respect to other portions of the arms as seen in figures 1-2 and tightly gripping the line as seen in figure 3b.
Referring to claim 16, Ginocchio further discloses the first arm member – at 16, has a slotted opening – at 48, the second arm member – at 14, having an upper end – at 34-38, moveable into the slotted opening – see figures 1-2, when the first and second arm members are moved to the closed position – see figures 1-3b.
Referring to claim 17, Ginocchio further discloses the inner surfaces apply equal pressure on the one or more portions of the rope located between the first and second arm members – see figure 3b where the device of Ginocchio is at least capable of performing these functional/intended use limitations in the apparatus claim in that the arm members can be moved into varying positions that can vary the pressure on the cable so as to make equal pressure.
Referring to claim 18, Ginocchio further discloses the relative positions of the first and second arm members – at 14 and 16, are adjustably held by the lever member – at 54 – see adjustable to different positions as seen in figures 1-2.
Referring to claim 19, Ginocchio further discloses the lever member has a tab member – at 54,56, operable to move the lever member upwardly out of engagement with the second arm member – at 14, and allow separation of the first and second arm members – at 14,16 – see figures 1-2 and column 3 lines 1-11.
Referring to claim 20, Ginocchio further discloses a stop member – at 36,38, attached to the second arm member – at 14 – see figures 1-2, to limit outward pivotal movement and separation of the first and second arm members – at 14,16 – see figures 1-2 and column 3 lines 1-11.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to rope/cable clamping devices in general:
	U.S. Pat. No. 1,372,789 to Vanderdonck – shows rope/cable clamping device
	U.S. Pat. No. 4,669,688 to Itoh et al. – shows rope/cable clamping device
	U.S. Pat. No. 8,584,324 to Shotey et al. – shows rope/cable clamping device

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643